DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 2, 4, 5, 7 and 10 as well as the addition of claims 11 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (Pub No 2012/0075368) in view of Hashi et al. (Pub No 2002/0044168, previously cited but not relied upon).
With regards to claims 1 and 10, Mikami teaches an imprint apparatus (Fig. 1) that forms an imprint pattern on a substrate (wafer) using a mold (template) (¶ 0003).  Mikami teaches that the device comprises a discharge unit (2) on which a plurality of discharge outlets (nozzles) are configured to discharge an imprint material (¶ 0016).  Mikami teaches a measurement unit configured to measure a relative tilt between the discharge unit and the substrate (template positional deviation amount detection unit and the nozzle positional deviation amount detection unit) and a controller (droplet dispensing control device) configured to control a process of causing the discharge unit to discharge imprint material while relatively moving the unit and substrate with respect to each other (Fig. 1-6, ¶ 0023-0026).  Mikami teaches that the control unit is configured to change a relative movement direction of the discharge unit and the substrate in the process in accordance with the relative tilt measured so as to reduce an arrangement error of the imprint material that is jetted onto the substrate (¶ 0032-0037, Fig. 1-6). Mikami as seen in Fig. 5-6 refers to the tilt of the plurality of nozzles with respect to the XY plane in which the purpose of the measurement and correction system is to dispense droplets upon a desired position of the underlying substrate using appropriate timing (¶ 0055).  Mikami does not explicitly teach measuring and correcting a tilt error in which the distance between a plurality of jets and the substrate are different from each other.
In a similar field of endeavor, Hashi discusses a print head comprising a plurality of dispensing nozzles for depositing a material on a substrate in which the print head and substrate are relatively movable (Abstract, Fig. 1, ¶ 0005), similar to the arrangement in Mikami.  Hashi teaches that in addition to the tilt discussed in Mikami, relative tilt of the print head can occur in another axis such as about the y-axis (Fig. 26).  The printhead which possesses at least one row of nozzles along the x-axis direction would have nozzles at different heights relative to the substrate when tilted about the y-axis.  This relative height difference is acknowledged in Hashi as it results the time for the droplet to reach the substrate being different (Fig. 29A) due to a difference in height.  Hashi teaches that the controller of the device can and should correct for this (¶ 0196-0208).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the device of Mikami measure and correct for tilt about additional axes as the relative tile about other axes was known in the printing art as well as the ability to overcome the relative tilt through controlled adjustment of the print head as taught by Hashi, and doing so applies a known improvement to a similar device yielding predictable results of the droplet precision being improved when the printhead is relatively tilted in any axes.
With regards to claim 2, Mikami teaches that the correction value calculation unit calculates a stage movement direction correction value for correcting the movement direction of the stage based upon equations which can determine a deviation from a desired position.  This is evidenced in Fig. 3A in which based upon these measurements one can obtain the deviation of each drop relative to the intended drop location.  This data being within the controller is interpreted as the controller being configured to “obtain” as an estimate the arrangement of the drops based upon the measured tilt.
With regards to claim 3, Mikami teaches that the control unit is configured to determine the relative movement direction so that the arrangement error defined by the distance between the estimate and the intended droplet location is reduced (Fig. 1-6, ¶ 0032-0037).
With regards to claims 7 and 8, the control unit of Mikami is configured to measure as the relative tilt between the print head and the substrate, a relative orientation between a surface of the substrate and a reference surface of the discharge unit comprising a plurality of nozzles that can define a discharge direction of the imprint material (Fig. 1-6).
With regards to claim 11, as discussed in Mikami and Hashi tilt is with respect to a parallel substrate and print head interpreted to read upon a target or no tilt.
With regards to claim 12, Mikami and Hashi teach printing a test pattern used to determine the relative height of positions on the substrate and corresponding inkjets which is interpreted by the controller as tilt.  The test pattern and the measurement of the test pattern are interpreted to read upon a device capable of measuring the relative tilt including measuring a height distribution of the discharge surface and substrate.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (Pub No 2012/0075368) in view of Hashi et al. (Pub No 2002/0044168, previously cited but not relied upon) as applied to claim 1 above, and further in view of Ohkubo et al. (Pub No 2010/0245477).
With regards to claims 4 and 5, Mikami teaches that the controller is configured to obtain estimated droplet locations from a plurality of nozzles and determine their deviation from intended locations as discussed in the rejection of claim 2 above.  Mikami also teaches control of the ejection timing (¶ 0038-0040) which as discussed in Ohkubo was known in the art at the time the invention was effectively filed to include conveying speed of the print head over the substrate (Abstract, ¶ 0063).  It would have been obvious to one of ordinary skill to utilize the conveying speed as data obtained by the controller of Mikami as such was known information used to determine ejection timing as discussed in Ohkubo in a similar device presenting a reasonable expectation of success, and simple use of a known technique in a similar device for the same purpose yielding predictable results.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikami et al. (Pub No 2012/0075368) in view of Hashi et al. (Pub No 2002/0044168, previously cited but not relied upon) as applied to claim 1 above, and further in view of Terada (Pub No 2015/0091958).
With regards to claim 6, Mikami teaches a controller configured to correct an anticipated deviation between an intended droplet location and an estimated droplet location due to a relative rotation between the substrate and the print head, but does not explicitly teach adjusting a rotation of the substrate in the process; however, as discussed in Terada it was known in the art at the time the invention was effectively filed to include cams to adjust the relative rotation of the substrate to the print head to correct droplet locations (Abstract, Fig. 2-6), and as such would have been obvious to one of ordinary skill to incorporate into the controller of Mikami as both relate to corrections of droplet location due to relative rotation of the same parts presenting a reasonable expectation of success, and providing additional control.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742